ORDER
This case came before this court on December 3,1991, pursuant to an order directing both parties to appear and show cause why this appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has been shown. In United States v. Hensley, 469 U.S. 221, 232, 105 S.Ct. 675, 682, 83 L.Ed.2d 604, 614 (1985), the United States Supreme Court concluded that “if a flyer or bulletin has been issued on the basis of articulable facts supporting a reasonable suspicion that the wanted person has committed an offense, then reliance on that flyer or bulletin justifies” an investigatory stop by the police. In the present case, no evidence was presented at trial concerning the source or nature of the tip received by the Attleboro police.
Because we are of the opinion that there was no showing of articulable facts justifying the stop of the defendant, we sustain the defendant’s appeal. The judgment of the Superior Court convicting the defendant is reversed and this case is remanded to the Superior Court for proceedings in accordance with this order.